                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:21-CV-095-KDB-DCK

 JOHN HARLEY CLONINGER,                            )
                                                   )
                Plaintiff,                         )
                                                   )
    v.                                             )       ORDER
                                                   )
 RELIANCE STANDARD LIFE                            )
 INSURANCE COMPANY,                                )
                                                   )
                Defendant.                         )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion For Stay Of

Initial Attorney Conference” (Document No. 9) filed July 26, 2021. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will grant

the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion For Stay Of Initial

Attorney Conference” (Document No. 9) is GRANTED. The parties shall file a Certificate of

Initial Attorney’s Conference pursuant to LCvR 16.1, or in the alternative a Notice Of Settlement,

on or before September 15, 2021.

         SO ORDERED.

                                   Signed: July 26, 2021




      Case 5:21-cv-00095-KDB-DCK Document 10 Filed 07/27/21 Page 1 of 1
